Name: Commission Regulation (EC) No 1157/2001 of 13 June 2001 amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops and derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|32001R1157Commission Regulation (EC) No 1157/2001 of 13 June 2001 amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops and derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes Official Journal L 157 , 14/06/2001 P. 0008 - 0012Commission Regulation (EC) No 1157/2001of 13 June 2001amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops and derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes(3), as last amended by Regulation (EC) No 495/2001(4), and in particular Article 12 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(5), as last amended by Regulation (EC) No 556/2001(6), lays down detailed rules for the application of Regulation (EC) No 1251/1999 as regards the conditions for granting area payments on certain arable crops and sets out the conditions governing set-aside.(2) Article 3(1)(c) of Regulation (EC) No 2316/1999 stipulates that the areas concerned must be cultivated, until at least the beginning of flowering, under conditions of normal growth or until 30 June in the case of certain crops, until after the stage of lactic ripeness in the case of protein plants and for at least 10 days after the end of flowering in the case of hemp.Experience has shown that in certain cases, as a result of exceptional weather conditions, arable crops normally cultivated do not reach those time limits. In order to make farmers' incomes less dependent on weather conditions, such areas should continue to be eligible under certain conditions.(3) With a view to preventing aid from being paid in combination on silage grass under different measures, cultivated parcels registered for the production of seed certified in accordance with Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seeds(7), as last amended by Directive 98/96/EC(8), should not be eligible for area payments.(4) Regulation (EC) No 1038/2001 allows organic producers to use legume crops grown on areas set aside. Those crops and the conditions governing the granting of the aid should be stipulated.(5) If all producers are to be able to take advantage of the possibility provided for in Regulation (EC) No 1038/2001, a new time limit must be allowed for amending applications for area payments as provided for in Article 4 of Commission Regulation (EEC) No 3887/92(9), as last amended by Regulation (EC) No 2721/2000(10).(6) Council Regulation (EC) No 823/2001 of 24 April 2001 amending Regulation (EEC) No 738/93 amending the transitional measures governing the common organisation of the market in cereals and rice in Portugal as provided for by Regulation (EEC) No 3653/90(11) maintains for the 2001/02 marketing year the rate of the special aid applying for 2000/01. For the sake of consistency, the supplement to the aid for compulsory set-aside in Portugal fixed in Regulation (EC) No 2316/1999 should be adjusted.(7) A new variety of flax grown for fibre can be deemed eligible for the aid. It should be added to the list of varieties eligible under the aid scheme set out in Annex XII to Regulation (EC) No 2316/1999.(8) To allow this new variety to be used in the 2001/02 marketing year, it should be incorporated retroactively with effect from 15 May 2001 in accordance with Article 7a(1)(b) of Regulation (EC) No 2316/1999.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals and the Committee for the European Agricultural Guidance and Guarantee Fund,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2316/1999 is hereby amended as follows:1. The following paragraph 1a is inserted in Article 3: "1a Notwithstanding paragraph 1(c), areas fully sown the crops from which, cultivated in accordance with local standards, do not attain the time limits fixed for the various types of crops in that paragraph as a result of exceptional weather conditions recognised by the Member States shall remain eligible for area payments provided that the areas in question are not used for any other purpose up to those time limits."2. The following sentence is added to Article 7(1): "Areas registered for growing grass seed certified in accordance with Directive 66/401/EEC during the marketing year in question shall not quality for area payments."3. The following Article 23a is inserted: "Article 23a1. For the purposes of applying the second indent of Article 6(3) of Regulation (EC) No 1251/1999, 'fodder legume crop' means an area sown with one or more species listed in Annex XIV. Sowing in a mixture with cereals and/or grasses shall be allowed on condition that:(a) the area is sown mainly with fodder legumes;(b) they cannot be harvested separately.Where specific regional environmental standards established by the Member States for organic crops set a ceiling on area sown with fodder legumes, the condition concerning areas sown mainly with fodder legumes laid down in (a) shall be met if at least 85 % of the limit fixed by the Member States is complied with.2. Areas on which fodder legume crops as referred to in paragraph 1 qualify between 15 January and 31 August under the aid scheme provided for in Council Regulation (EC) No 603/95 of 21 February 1995 on the common organisation of the market in dried fodder(12) shall not qualify for area payments."4. In Annex IX, the figure "6,57" for the supplement in euro for set-aside in Portugal for 2001/02 is replaced by "9,64".5. Annex XI is replaced by Annex I hereto.6. In point 1 of Annex XII, "Rosalin" is added to the varieties of flax grown for fibre.7. A new Annex XIV is added, containing the text shown in Annex II hereto.Article 2Notwithstanding Article 4(2)(a) of Regulation (EEC) No 3887/92, area aid applications submitted in respect of the 2001/02 marketing year and covering holdings complying with all the provisions of Council Regulation (EEC) No 2092/91(13) may be amended to include new areas declared as set-aside.Amendments declarations must be lodged by 1 July 2001 at the latest.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the 2001/02 marketing year. Article 1(2) shall apply from the 2002/03 marketing year.Article 1(6) shall apply from 15 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 355, 5.12.1992, p. 1.(4) OJ L 72, 14.3.2001, p. 6.(5) OJ L 280, 30.10.1999, p. 43.(6) OJ L 82, 22.3.2001, p. 13.(7) OJ 125, 11.7.1966, p. 2298/66.(8) OJ L 25, 1.2.1999, p. 27.(9) OJ L 391, 31.12.1992, p. 36.(10) OJ L 314, 14.12.2000, p. 8.(11) OJ L 120, 28.4.2001, p. 2.(12) OJ L 63, 21.3.1995, p. 1.(13) OJ L 198, 22.7.1991, p. 1.ANNEX I"ANNEX XI(Article 26(1))INFORMATION TO BE COMMUNICATED TO THE COMMISSIONThe information is to be presented in the form of a series of tables drawn up in accordance with the model described below:- a first set of tables giving information at production region level within the meaning of Article 3 of Regulation (EC) No 1251/1999,- a second set of tables giving information in respect of each base area region within the meaning of Annex VI to this Regulation,- a single table summarising the information for each Member State.The tables are to be sent in hard copy and in computerised form.Formulae for areas:5 = 1 + 2 + 3 + 410 = 7 + 8 + 916 = 17 + 1821 = 5 + 10 + 11 + 12 + 13 + 14 + 15 + 16 + 20Notes:Each table must quote the region in question.The yield is that used for calculating area payments in accordance with Regulation (EC) No 1251/1999.The distinction between "irrigated" and "non-irrigated" land should only be made in the case of regions containing both. In that case:(d) = (e) + (f)(j) = (k) + (l)Line 1 relates only to durum wheat eligible for the supplement to the area payment provided for in the first paragraph of Article 5 of Regulation (EC) No 1251/1999.Line 2 relates only to durum wheat eligible for the special aid provided for in the fourth paragraph of Article 5 of Regulation (EC) No 1251/1999.Line 19 relates only to areas set aside or afforested under Articles 22, 23, 24 and 31 of Regulation No 1257/1999 and counting as arable land set aside under Article 6(8) of Regulation (EC) No 1251/1999.Line 20 corresponds to the areas referred to in the second subparagraph of Article 2(4) of Regulation (EC) No 1251/1999.Information must also be forwarded in respect of producers not applying for the per-hectare aid under the support system for certain arable crops (Regulation (EC) No 1251/1999). This information, to be given under "Other" in columns "m" and "n", mainly relates to arable crops declared as forage areas for the purposes of obtaining premiums for the production of beef/veal and sheepmeat.Line 23 relates to land set aside for the production of non-food crops and on which no payments are made under the rules implementing Article 6(3) of Regulation (EC) No 1251/1999 (e.g. sugarbeet, Jerusalem artichokes and chicory roots).Line 24 relates to land set aside and used for growing fodder legumes in accordance with the second indent of Article 6(3) of Regulation (EC) No 1251/1999.>PIC FILE= "L_2001157EN.001101.EPS">"ANNEX II"ANNEX XIVFodder legumes as referred to in Article 23a>TABLE>"